   Case 4:16-cv-01670 Document 437-1 Filed on 09/03/21 in TXSD Page 1 of 2




            IN THE UNIT ED STATES DIST RICT COURT
            FOR THE SOUTHER N DISTRIC T OF TEXAS
                     HOUST ON DIVI SION

    DHI GROUP, INC. F/K/A DICE
    HOLDINGS, INC. AND
    RIGZONE.COM, INC.,

                      Plaintiffs,
       v.                                   Civil Action No. 16-1670
    DAVID W. KENT, JR., SINGLE
    INTEGRATED OPERATIONS
    PORTAL, INC. D/B/A OILPRO
    AND OILPRO.COM, ET AL.,
                   Defendants.

                   PLAINTIFFS’ NOTICE OF APPEAL

     DHI Group, Inc. and Rigzone.com, Inc. appeal to the U.S. Court of

Appeals for the Fifth Circuit from the Order this Court entered August 23,

2021 (Doc. 432).




                                     1
   Case 4:16-cv-01670 Document 437-1 Filed on 09/03/21 in TXSD Page 2 of 2




                                   Respectfully Submitted,

                                   JORDAN, LYNCH & CANCIENNE PLLC

                                   By: /s/ Walter Lynch
                                    Walter Lynch
                                    State Bar No. 24046330
                                    Federal ID No. 965265
                                    Amir Halevy
                                    State Bar No. 24065356
                                    Federal ID No. 1259956
                                    Joseph (“Jeb”) W. Golinkin II
                                    State Bar No. 24087596
                                    Federal ID No. 2515657
                                    1980 Post Oak Blvd., Ste. 2300
                                    Houston, Texas 77056
                                    713-955-4020 (Telephone)
                                    wlynch@jlcfirm.com
                                    ahalevy@jlcfirm.com
                                    jgolinkin@jlcfirm.com

                             Certificate of Service

       I certify that September 2, 2021, I electronically filed the foregoing with
the Clerk of court using the CM/ECF system, which will send notification of
this filing to all counsel of record in this case.

                                                  /s/ Jeb Golinkin
                                                  Joseph W. Golinkin II




                                        2
